DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 09/28/2022.
Applicant’s cancelation of claim 12 and 17-19 is acknowledge and require no further examining.  Claims 1-11 and 13-16 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the projections as stated in claim 1, and the replaceable staple cartridge replaceably seated between the first and second cartridge tissue stop as stated in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “projections extending from said cartridge tissue compression surface” renders claim 1 non-complying with the written description requirement because the feature appears to be new matter. On page 81 paragraph 208 of the Specification, the tissue positioned within the end effector is disposed to be positioned over the staple cavities in the staple cartridge.  The Specification as originally filed does not disclose projections extending from the cartridge tissue compression surface and adjacent to the staple cavities.  Therefore, the feature is considered new matter.
Regarding claim 1, the phrase “wherein said replaceable staple cartridge is replaceably seated between said first cartridge tissue stop and said second cartridge tissue stop” also renders claim 1 non-complying with the written description requirement because the feature appears to be new matter.  On page 79 paragraph 206 of the Specification, the end effector is disclosed to comprise a staple cartridge jaw configured to receive a replaceable staple cartridge.  The Specification as originally filed do not disclose the replaceable staple cartridge is seated between said first cartridge tissue stop and said second cartridge tissue stop.  Therefore, the feature is considered new matter.
Claims 2-11 and 13-16 are dependent of claim 1 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “wherein said replaceable staple cartridge is replaceably seated between said first cartridge tissue stop and said second cartridge tissue stop” renders claim 1 vague and indefinite because it contradicts prior disclosed features.  Prior to the quoted phrase, the first cartridge tissue stop is disclosed to extend upwardly from the cartridge tissue compression surface, and the second cartridge tissue stop is disclosed to extend upwardly from the cartridge tissue compression surface.  The cartridge tissue compression surface is disclosed to be part of the replaceable staple cartridge.  This implies that the first and second cartridge tissue stop are part of the replaceable staple cartridge.  It is unclear how the replaceable staple cartridge is replaceably seated between the first and second cartridge tissue stop when the first and second cartridge tissue stop are part of the replaceable staple cartridge.  For examining purposes, the phrase is interpreted as “wherein said replaceable staple cartridge is between said first cartridge tissue stop and said second cartridge tissue stop”.
Claims 2-11 and 13-16 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (2016/0287253)(referred to as Shelton '253) in view of references Cappola et al. (2016/0249921) and Schellin et al. (2015/0297234).
Regarding claim 1, Shelton '253 disclose a surgical stapling instrument (150) comprising:
a cartridge jaw (274) comprising a replaceable staple cartridge (280) comprising:
a proximal end (see figure 16 below);
a distal end (see figure 16 below);
a longitudinal axis (see figure 16 below) extending between said proximal end (see figure 16 below) and said distal end (see figure 16 below);
a cartridge tissue compression surface (291);
a first longitudinal row of staple cavities (253);
a second longitudinal row of staple cavities (253); and
staples (81) removably stored in said staple cavities (253); and
an anvil jaw (275) rotatable relative to said cartridge jaw (274) between an open position and a fully-clamped position, wherein said anvil jaw (275) comprises:
an anvil compression surface (292)
longitudinal rows of staple forming pockets (251) that register with said staple cavities (253) when said anvil jaw is in said fully-clamped position;
a first lateral anvil side (see figure 8 below);
a second lateral anvil side (see figure 8 below);
a first anvil tissue stop (see figure 8 below) extending downwardly relative to the cartridge jaw (274) from said first lateral anvil side (see figure 8 below),
wherein said first anvil tissue stop (see figure 8 below) comprises a first distal edge (see figure 8 below) that extends below said cartridge tissue compression surface (291) when said anvil jaw (275) is in said open position and said fully-clamped position; and
a second anvil tissue stop (see figure 8 below) extending downwardly relative to the cartridge jaw (274) from said second lateral anvil side (see figure 8 below),
wherein said second anvil tissue stop (see figure 8 below) comprises a second distal edge (see figure 8 below) that extends below said cartridge tissue compression surface (291) when said anvil jaw (275) is in said open position and said fully-clamped position.
(Figure 6, 8 and Page 8 paragraph 155, 156, Page 10 paragraph 173, 174, 175, 177) 
However, Shelton '253 does not disclose the cartridge jaw comprising a first cartridge tissue stop and a second cartridge tissue stop, and does not disclose projections extending from said cartridge tissue compression surface.

[AltContent: textbox (Shelton ‘253)][AltContent: arrow][AltContent: textbox (Angled Portion)][AltContent: arrow][AltContent: textbox (Distal Edge)][AltContent: textbox (Second Anvil Tissue Stop)][AltContent: arrow][AltContent: textbox (First Anvil Tissue Stop)][AltContent: textbox (First Lateral Anvil Side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Lateral Anvil Side)]
    PNG
    media_image1.png
    351
    674
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Proximal-Most Staple Cavity)][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (Proximal End)][AltContent: arrow][AltContent: textbox (Distal End)][AltContent: arrow][AltContent: textbox (Shelton ‘253)]
    PNG
    media_image2.png
    504
    765
    media_image2.png
    Greyscale

Cappola et al. disclose a surgical stapling instrument (10) comprising:
a cartridge jaw (150) comprising:
a cartridge tissue compression surface (see figure 13 below);
a first lateral cartridge side (see figure 13 below);
a second lateral cartridge side (see figure 13 below);
a first longitudinal row of staple cavities (153b);
a second longitudinal row of staple cavities (153b);
staples (S) removably stored in said staple cavities (153b);
a first cartridge tissue stop (154b) extending upwardly from said cartridge tissue compression surface (see figure 13 below) along said first lateral cartridge side (see figure 13 below); and
a second cartridge tissue stop (154b) extending upwardly from said cartridge tissue compression surface (see figure 13 below) along said second lateral cartridge side (see figure 13 below).
(Figure 12-14 and Page 3 paragraph 51, 53)
[AltContent: textbox (Cartridge Tissue Compression Surface)][AltContent: textbox (First Lateral Cartridge Side)][AltContent: textbox (Proximal Most Staple Cavity)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cappola et al.)][AltContent: textbox (Second Longitudinal Row)][AltContent: arrow][AltContent: textbox (First Longitudinal Row)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Lateral Cartridge Side)][AltContent: arrow]
    PNG
    media_image3.png
    270
    391
    media_image3.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cartridge jaw of Shelton '253 by incorporating the cartridge tissue stop as taught by Cappola et al., since page 3 paragraph 53 of Cappola et al. states such a modification would further prevent the tissue from being positioned proximally staple cavities.
Schellin et al. disclose an end effector comprising a replaceable staple cartridge (2000), wherein the replaceable staple cartridge (2000) comprises: a proximal end (2016); a distal end (2013); and projections (2051), wherein the projections (2051) extends from and above a cartridge tissue compression surface (2011), and wherein the projections (2051) are adjacent to staple cavities (2050). (Figure 55 and Page 14 paragraph 305, 306)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the staple cartridge of Shelton '253 by incorporating the projections as taught by Schellin et al., since page 14 paragraph 306 of Schellin et al. states such a modification would allow the tissue positioned between the anvil and cartridge to be engaged and control the movement relative to the cartridge.
Regarding claim 2, Shelton '253 discloses the first anvil tissue stop (Shelton '253 – see figure 8 above) and the second anvil tissue stop (Shelton '253 – see figure 8 above) are positioned laterally with respect to the proximal-most staple cavity.  (Shelton '253 - Figure 16)
Cappola et al. discloses the first cartridge tissue stop (Cappola et al. – 154b) and the second cartridge tissue stop (Cappola et al. – 154b) are positioned laterally with respect to the proximal-most staple cavity.  (Cappola et al. – Figure 13)
When modifying Shelton '253 in view of Cappola et al., the first anvil tissue stop (Shelton '253 – see figure 8 above) is interpreted to be positioned laterally with respect to said first cartridge tissue stop (Cappola et al. – 154b), and the second anvil tissue stop (Shelton '253 – see figure 8 above) is interpreted to be positioned laterally with respect to said second cartridge tissue stop (Cappola et al. – 154b).
Regarding claim 3, Shelton '253 discloses the first distal edge (Shelton '253 – see figure 8 above) and the second distal edge (Shelton '253 – see figure 8 above) extends below said cartridge tissue compression surface (Shelton '253 – 291) when said anvil jaw (Shelton '253 – 275) is in said open position and said fully-clamped position.
Cappola et al. disclose the first and second cartridge tissue stops (154b) extend upwards from said cartridge tissue compression surface (Cappola et al. – see figure 13 above).
When modifying Shelton '253 in view of Cappola et al., the first distal edge is interpreted to extend below said first cartridge tissue stop when said anvil jaw is in said open position and said fully-clamped position, and the second distal edge is interpreted to extend below said second cartridge tissue stop when said anvil jaw is in said open position and said fully-clamped position.
Regarding claim 4, Shelton '253 modified by Cappola et al. and Schellin et al. disclose said first anvil tissue stop (Shelton '253 – see figure 8 above) comprises a first angled portion (Shelton '253 – see figure 8 above) extending between the first distal edge (Shelton '253 – see figure 8 above) and said anvil tissue compression surface (Shelton '253 – 292), and wherein said second anvil tissue stop (Shelton '253 – see figure 8 above) comprises a second angled portion (Shelton '253 – see figure 8 above) extending between the first distal edge (Shelton '253 – see figure 8 above) and said anvil tissue compression surface (Shelton '253 – 292). (Shelton '253 – Figure 6, 8-9)
Regarding claim 5, Shelton '253 modified by Cappola et al. and Schellin et al. disclose said first longitudinal row of staple cavities (Shelton '253 – 153b) comprises a first proximal-most staple cavity (Shelton '253 – see figure 16 above), wherein said second longitudinal row of staple cavities (Shelton '253 – 153b) comprises a second proximal-most staple cavity (Shelton '253 – see figure 16 above), wherein said first proximal-most staple cavity (Shelton '253 – see figure 16 above) extends at least partially proximally relative to a distal edge of said first cartridge tissue stop (Cappola et al. – 154b), and wherein the second proximal-most staple cavity (Shelton '253 – see figure 16 above) extends at least partially proximally relative to a distal edge of said second cartridge tissue stop (Cappola et al. – 154b). (Shelton '253 – Figure 16) (Cappola et al. – Figure 13)
Regarding claim 6, Shelton '253 modified by Cappola et al. and Schellin et al. disclose said first longitudinal row of staple cavities (Shelton '253 – 153b) comprises a first proximal-most staple cavity (Shelton '253 – see figure 16 above), wherein said second longitudinal row of staple cavities (Shelton '253 – 153b) comprises a second proximal-most staple cavity (Shelton '253 – see figure 16 above), wherein said first proximal-most staple cavity (Shelton '253 – see figure 16 above) extends at least partially proximally relative to said first distal edge of first cartridge anvil stop (Shelton '253 – see figure 8 above), and wherein the second proximal-most staple cavity (Shelton '253 – see figure 16 above) extends at least partially proximally relative to said second distal edge of second anvil tissue stop (Shelton '253 – see figure 8 above). (Shelton '253 – Figure 8, 16)
Regarding claim 7, Shelton '253 modified by Cappola et al. and Schellin et al. disclose said first proximal-most staple cavity (Shelton '253 – see figure 16 above) extends entirely proximally relative to the first anvil tissue stop (Shelton '253 – see figure 8 above), and wherein said second proximal-most staple cavity (Shelton '253 – see figure 16 above) extends proximally relative to said seconds anvil tissue stop (Shelton '253 – see figure 8 above). (Shelton '253 – Figure 8, 16)
Regarding claim 8, Shelton '253 modified by Cappola et al. and Schellin et al. disclose said first proximal-most staple cavity (Shelton '253 – see figure 16 above) extends more proximally than said second proximal-most staple cavity (Shelton '253 – see figure 16 above). (Shelton '253 – Figure 6)
Regarding claim 9, Shelton '253 modified by Cappola et al. and Schellin et al. disclose a firing member (Shelton '253 – 286) movable distally form an unfired position toward a fired position during a firing stroke to eject said staples (Shelton '253 – S) from said cartridge jaw (Shelton '253 – 274), wherein said firing member (Shelton '253 – 286) comprises a first cam (Shelton '253 – 256) configured to engage said cartridge jaw (Shelton '253 – 274) during said firing stroke, and wherein said firing member (Shelton '253 – 286) further comprises a second cam (Shelton '253 – 257) configured to engage said anvil jaw (Shelton '253 – 275) during said firing stroke. (Shelton '253 – Figure 15 and Page 10 paragraph 173)
Regarding claim 16, Shelton '253 modified by Cappola et al. and Schellin et al. disclose at least a portion of said cartridge jaw is replaceable. (Shelton '253 – Page 10 paragraph 173)

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (2016/0287253)(referred to as Shelton '253) in view of references Cappola et al. (2016/0249921) and Schellin et al. (2015/0297234) as applied to claim 9 above, and further in view of reference Shelton, IV et al. (7143923)(referred to as Shelton '923).
Regarding claim 10, Shelton ‘253 modified by Cappola et al. and Schellin et al. disclose the claimed invention as stated above but do not disclose a clearance opening.
Shelton ‘923 disclose a surgical stapling instrument comprising: 
a cartridge jaw (16); 
an anvil jaw (18) rotatable relative to the said cartridge jaw (16) between an open position and a fully-clamped position; and a firing member (14) movable distally from an unfired position toward a fired position, 
wherein said firing member (14) comprises a second cam (38) configured to engage said anvil jaw during said firing stroke, 
wherein the anvil jaw (18) comprises a clearance opening (40) configured to receive said second cam (38) when said firing member is in said unfired position, and 
wherein the anvil jaw comprises a stop (260) configured to block the distal advancement of said firing member (14). 
(Figures 24-26 and Column 4 lines 66-67 through Column 5 lines 1-5, Column 5 lines 57-62, Column 12 lines 55-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the anvil jaw of Shelton ‘253 by incorporating the clearance opening and stop as taught by Shelton ‘923, since column 12 lines 37-40 of Shelton ‘923 states such a modification would ensure no abnormal operation due to an excess amount of clamped tissue.
Regarding claim 11, Shelton ‘253 modified by Cappola et al., Schellin et al., and Shelton ‘923 disclose the anvil jaw (Shelton ‘253 – 274) comprises a stop (Shelton ‘923 – 260) configured to block the distal advancement of said firing member (Shelton ‘253 –  286) and hold said firing member (Shelton ‘253 – 286) in said unfired positon when said anvil jaw (Shelton ‘253 – 274) is in said open position, and wherein said stop is configured to permit said firing member (Shelton ‘253 – 286) to perform said firing stroke when said anvil jaw (Shelton ‘253 – 274) is in said fully-clamped position. (Shelton ‘923 – Column 12 lines 55-62)
Regarding claim 13, Shelton ‘253 modified by Cappola et al., Schellin et al., and Shelton ‘923 disclose said stop (Shelton ‘923 – 260) is positioned distally with respect to said clearance opening (Shelton ‘923 – 40). (Shelton ‘923 – Figure 24)
Regarding claim 14, Shelton ‘923 disclose the clearance opening (40) is positioned proximally with respect to the proximal-most staple cavities. (Figure 14)  This implies the stop (260) is also proximally with respect to the proximal-most staple cavities.
Shelton ‘253 disclose the proximal-most staple cavity (Figure 16) is positioned proximally with respect to the first and second distal edges.
When modifying Shelton ‘253 in view of Shelton ‘923, the stop is interpreted to be positioned proximally with respect to said first distal edge and said second distal edge.
Regarding claim 15, Shelton ‘253 modified by Cappola et al., Schellin et al., and Shelton ‘923 disclose the firing member (Shelton ‘253 – 286) comprises a tissue cutting edge (Shelton ‘253 – 282), and wherein said tissue cutting edge (Shelton ‘253 – 282) is positioned proximally with respect to said first distal edge (Shelton ‘253 – see figure 8 above) and second distal edge (Shelton ‘253 – see figure 8 above) when said firing member (Shelton ‘253 – 286) is in said unfired position. (Figure 8 and Page 11 paragraph 176)

Response to Arguments
The Amendments filed on 09/28/2022 have been entered.  Applicant’s cancelation of claim 12 and 17-19 is acknowledge and require no further examining.  Claims 1-11 and 13-16 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Marczyk (8,215,532), in view of the amendments to the claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Shelton, IV et al. (2016/0287253) modified by reference Cappola et al. (2016/0249921), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Schellin et al. (2015/0297234).
Applicant states:
Similar to the issues discussed above in connection with Marczyk ‘532, we really don’t know how the anvil tissue stops of Shelton ‘253 would be combined with the cartridge tissue stops of Cappola ‘921 – especially the distally edges of the anvil tissue stops.

In response to applicant's argument that the first and second cartridge tissue stop of Cappola et al. cannot be incorporated into the instrument of Shelton '253, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Cappola et al. teaches a first cartridge tissue stop extending upward from the cartridge and a second cartridge tissue stop extending upward from the cartridge.  Cappola et al. also discloses that incorporation of said first and second cartridge tissue stop would further prevent the tissue from being positioned proximally of the staple cavities.
Therefore, the person of ordinary skill in the art would be motivated to modify Shelton ‘253 in view of Cappola et al. by incorporating the first and second cartridge tissue stop.
Applicant states:
Having said that, the Applicant wonders why the Examiner isn’t relying on Cappola ‘921 for both the anvil tissue stops of Claim 1 and the cartridge tissue stops of Claim 1.

Cappola et al. is not relied upon for the teaching of anvil tissue stops because Shelton ‘253 already discloses anvil tissue stops.
Shelton ‘253 an anvil jaw comprising a first anvil tissue stop and a second anvil tissue stop as annotated in Figure 8 above.  Cappola et al. disclosing anvil tissue stops would not deter the person of ordinary skill in the art from incorporating the teachings of cartridge tissue stops into the instrument of Shelton ‘253.
Therefore, Shelton ‘253 in view of Cappola et al. do disclose the stated features of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 15, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731